Citation Nr: 0738053	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  06-09 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial compensable rating for the service-
connected hyperkeratosis of the right foot.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1961 
to September 1963.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 RO rating decision.  

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

The veteran testified before the undersigned Veterans Law 
Judge at an RO hearing in March 2007.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected right foot hyperkeratosis is shown 
to more nearly approximates that of localized or episodic 
cutaneous involvement and intermittent systemic medication, 
such as immunosuppressive retinoids, required for a total 
duration of less than six weeks during the past 12-month 
period.  



CONCLUSION OF LAW

The criteria for the assignment of an initial 10 percent 
rating for the service-connected hyperkeratosis of the right 
foot are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 
4.45, 4.71, 4.71a including Diagnostic Code 7824 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In May 2004, prior to the rating decision on appeal, the RO 
sent the veteran a letter advising him of  the elements and 
evidence required to establish service connection  and also 
of the evidence needed to that in order to support a claim 
for higher evaluation for a service-connected disability, the 
evidence must show that the disability had become worse.  

The Board notes that this appeal addresses the "downstream" 
issue of entitlement to an increased initial rating.  The 
veteran was able to submit any evidence in support of an 
initial compensable rating before the January 2006 Statement 
of the Case (SOC) was issued.  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the May 2004 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The May 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letters also advised the veteran that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for an initial compensable 
evaluation and of the evidence of record.  The Board finds 
that he has accordingly been constructively invited to give 
VA all the relevant evidence in his possession not already of 
record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  As indicated, the 
RO gave the veteran notice of what was required to 
substantiate the claim on appeal, and the veteran was 
afforded ample opportunity to submit such information and/or 
evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the January 2006 SOC, which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in January 2007.  

Further, the Board's decision herein grants the veteran's 
claim for an initial compensable rating to the original 
effective date, the date of the claim.  There is accordingly 
no possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  The Board 
also notes that there is no indication whatsoever that any 
additional action is needed to comply with the duty to assist 
the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran had a VA examination in June 2004.  

The veteran also was afforded a hearing at the RO before the 
undersigned Veterans Law Judge in March 2007.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disability of hyperkeratosis of the 
right foot.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

In September 2004, the RO granted service connection and 
assigned an initial noncompensable evaluation for his 
hyperkeratosis of the right foot.   

The service-connected hyperkeratosis of the right foot was 
rated under 38 C.F.R. § 4.118, Diagnostic Code 7824 (2006), 
diseases of keratinization, including icthyoses, Darier's 
disease, and palmoplantar keratoderma.  

Under Diagnostic Code 7824 a noncompensable evaluation is 
warranted for no more than topical therapy required during 
the past 12-month period.  

A 10 percent rating is warranted with localized or episodic 
cutaneous involvement and intermittent systemic medication, 
such as immunosuppressive retinoids, are required for a total 
duration of less than six weeks during the past 12-month 
period.  

A 30 percent rating is assigned with either generalized 
cutaneous involvement or systemic manifestations and; 
intermittent systemic medication, such as immunosuppressive 
retinoids, are required for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  

A 60 percent rating requires either generalized cutaneous 
involvement or systemic manifestations, and; constant or 
near-constant systemic medication, such as immunosuppressive 
retinoids, are required during the past 12-month period.   

The veteran had a VA podiatry examination in June 2004.  The 
VA examiner noted that he was seen at VA for debridement of 
his mycotic toenails on both feet.  The veteran stated that 
plantar callus buildup on the feet was pared down at his VA 
visits.  He stated that his foot pain was a 7 out of 10 and 
that he wore bilateral corrective shoes for diabetes.  

The VA examiner noted that the veteran had a heavy callus 
built up on the sole or plantar aspect of the right foot and 
that the callus was over the 4th metatarsal head and the 
first metatarsal head.  There were no heel callus formations.  

The veteran testified before that, twice a day, he used a 
cream called Eurea cream that was supposed to help break down 
the calluses and soaked his feet.  He added that he went to 
VA to have his calluses shaved off and that his feet swelled 
across the tops and when they rubbed against his shoes.  His 
hyperkeratosis also limited him in going up and down stairs.  

The Board notes that the service-connected hyperkeratosis of 
the right foot does not fit squarely under the rating 
criteria for Diagnostic Code 7824.  However, under 38 C.F.R. 
§§ 4.20 and 4.27 the veteran can be rated analogous to 
Diagnostic Code 7824.  

The Board finds after careful review of the recent VA 
examination, VA treatment notes and the veteran's testimony 
that his service-connected hyperkeratosis of the right foot 
more closely approximates the criteria for a 10 percent 
rating under Diagnostic Code 7824.  

The veteran has to use cream on his calluses twice a day and 
has to have his calluses shaved on a regular basis.  

The service-connected hyperkeratosis of the right foot does 
not meet the criteria for a 30 percent disability rating, 
since he does not have generalized cutaneous involvement or 
systemic manifestations or the use intermittent systemic 
medication, such as immunosuppressive retinoids, for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  

Given these facts, the Board finds that an initial 10 percent 
rating, but not higher, is warranted for the service-
connected hyperkeratosis of the right foot.  



ORDER

An increased initial 10 percent rating, but not higher, for 
the service-connected hyperkeratosis of the right foot is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


